Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Applicant's election with traversal of Group 1, claims 1-16, filed 03/12/2021, is acknowledged.  
The traversal is on the ground(s) that the Restriction Requirement is improper and request reconsideration and withdrawal of the Restriction Requirement. Applicants’ arguments have been fully considered but they are not persuasive. Examiner submits that Group I is drawn to a method and system for identifying URLS, requesting the URLs, retrieving content, classifying the retrieved content, caching the retrieved content excluding content specific to the client, receiving request from different client, and transmitting a response to the different client from the cached content, classified in class G06F16/24539. Group II is drawn to a method for identifying URLS, requesting the URLs, retrieving content, classifying the retrieved content, caching the retrieved content excluding content specific to the client, separately caching the portion of the retrieved content specific to the client, generating a response to the request based on the cached content and the separately cached content, storing the cached content and the separately cached content after generating the response and transmitting a response to the different client that includes at least a portion of the cached content and excludes the separately cached content, classified in class G06F16/9574. These inventions are distinct for the reasons given above and the search required for Group I is not required for the other Group. As a result, the restriction for examination purposes as indicated is proper
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/12/2021.
The requirement is still deemed proper and is therefore made FINAL.
The pending claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1 and 9 recite the limitation “generating a response to the request based on the cached content and storing the cached content after generating the response”. It is unclear how the cached content to be stored after a response is generated to a request based on the cached content since the cached content is already stored, and there is no clear definition in the instant applicant’s specification how the cached content to be stored after a response is generated to a request based on the cached content.
	Dependent claims are rejected for inheriting the deficiencies of the base claims.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-2, 4, 6-10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bedrax-Weiss et al (US 8719265 B1, hereinafter “Bedrax-Weiss”) in view of Graham et al (U.S. 20130031204 A1 hereinafter, “Graham”).
11.	With respect to claim 1,
Bedrax-Weiss discloses a computer-implemented method, comprising:
identifying a plurality of search result Uniform Resource Locators (URLs) based on a search query received from a client;
initiating a request for content to at least one of the plurality of search result URLs;
retrieving content received in response to the request and classifying the retrieved content to identify at least a portion of the retrieved content that is generated specific to the client;
caching the retrieved content, the cached content excluding the portion of the retrieved content that is generated specific to the client;
receiving a request from the client for the at least one of the plurality of search result URLs;
generating a response to the request based on the cached content and storing the cached content after generating the response (Bedrax-Weiss col. 5 line 61 – col. 7 line 29 and Fig. 5 e.g. (36) Exemplary Processing for Pre-Fetching Search Result Information (37) FIG. 5 is a flow chart of an exemplary process for pre-fetching search result information in an implementation consistent with the principles of the invention.  Processing may begin with a user submitting a search query via, for example, browser software application 420 (act 500).  In one implementation, the search query may include any suitable term, combination of terms, or phrases.  A phrase may be defined as a collection of two or more words (e.g., vacations in Hawaii) or a quoted phrase (i.e., two or more terms that are treated as a single unit (e.g., "vacations in Hawaii")).  Once received by browser software application 420, client 210 may submit or otherwise transmit the search query to search engine 225 residing on server 220 (act 502). (38)    In one implementation consistent with principles of the invention, search results pre-fetching software 430 may asynchronously submit or otherwise transmit one or more requests for additional search result information to search engine 225 (act 504).  For example, depending on user preferences or search engine defaults, the initial user search request may result in a return of 10 "hits" or documents relating to the received search query.  Of course, it should be understood that the number of returned search results is arbitrary and may include any suitable number of hits.  Consistent with principles of the invention, the pre-fetching software 430 may request information regarding any suitable number of additional documents relating to the search query. (40) In addition to the initial search results page, search engine 225 may also generate one or more documents that contain the additional search results requested by pre-fetching software application 430 (act 510).  Consistent with principles of the invention, the additional search result document(s) may be transmitted to client 210 (act 512) and maintained in a browser cache maintained in memory 330 or disk storage 350 for subsequent use (act 514).  (41)    In an implementation consistent with the principles of the invention, the search results include links to documents (e.g., web pages) and possibly a textual description of the links.  (42)    Once stored in cache of client 210, subsequent user requests for the additional search result document(s) by browser software application 420 (e.g., by pressing on a "next", ">", "more results", or listed results page number) (act 516) may result in the retrieval and display of the additional search result data from the cache of client 210, rather than from search engine 225 on server 220 (act 518).  In this manner, the rendering of the additional search result document(s) in browser software application 420 is provided in an expedited manner, thereby improving the user experience [as
identifying a plurality of search result Uniform Resource Locators (URLs) (e.g. links) based on a search query received from a client (e.g. Processing may begin with a user submitting a search query);
initiating a request for content to at least one of the plurality of search result URLs (e.g. links);
retrieving content received in response to the request and classifying the retrieved content to identify at least a portion of the retrieved content that is generated specific to the client (e.g. additional search result information … additional documents relating to the search query);
caching (e.g. cache) the retrieved content, the cached content excluding the portion of the retrieved content that is generated specific to the client;
receiving a request from the client for the at least one of the plurality of search result URLs;
generating a response to the request based on the cached content and storing the cached content after generating the response (e.g. In one implementation consistent with principles of the invention, search results pre-fetching software 430 may asynchronously submit or otherwise transmit one or more requests for additional search result information to search engine 225 (act 504) … Consistent with principles of the invention, the pre-fetching software 430 may request information regarding any suitable number of additional documents relating to the search query … Consistent with principles of the invention, the pre-fetching software 430 may request information regarding any suitable number of additional documents relating to the search query … Consistent with principles of the invention, the additional search result document(s) may be transmitted to client 210 (act 512) and maintained in a browser cache maintained in memory 330 or disk storage 350 for subsequent use (act 514))]).
Although Bedrax-Weiss substantially teaches the claimed invention, Bedrax-Weiss does not explicitly indicate responsive to receiving a request from a different client for the at least one of the plurality of search result URLs, transmitting a response to the different client that includes at least a portion of the cached content.
Graham teaches the limitations by stating
identifying a plurality of search result Uniform Resource Locators (URLs) based on a search query received from a client;
initiating a request for content to at least one of the plurality of search result URLs;
retrieving content received in response to the request and classifying the retrieved content to identify at least a portion of the retrieved content that is generated specific to the client;
caching the retrieved content, the cached content excluding the portion of the retrieved content that is generated specific to the client;
receiving a request from the client for the at least one of the plurality of search result URLs;
generating a response to the request based on the cached content and storing the cached content after generating the response; and
responsive to receiving a request from a different client for the at least one of the plurality of search result URLs, transmitting a response to the different client that includes at least a portion of the cached content (Graham [0023] – [0024] e.g. [0012] In another example, the analyzer monitors client requests for content from the remote source at a parameterized data level.  The analyzer may also use heuristic approaches or predefined responses from the end user, such as a user profile.  The system also includes a cache to store prefetched related content from the remote source based on the identified usage, the prefetched related content available locally if requests are made to access corresponding content at the remote source.  In an example, the cache stores prefetched content including subsets of the prefetched content, the subsets based on predictive access to content at the remote source.  In another example, the cache stores prefetched content including adjacent content based on predictive access to content at the remote source. [0023] As mentioned above, the program code 150 may be executed by any suitable computing device to identify access patterns or other usage by the client 120 for content at a remote source.  In addition, the program code may serve one or more than one client 120.  During execution, content may be prefetched from the remote source based on the identified usage.  For example, if the client 120 is currently accessing a news website on the Internet, all of the top news stories for the current day may be prefetched and stored locally for the client 120.  Accordingly, the client 120 is able to have faster access to the day's top news stories from the local cache. [0024] In another example, a number of clients 120 for an organization may access stock quotes during certain hours of the day (e.g., at the opening bell in the morning and again at the closing bell in the afternoon).  Based on usage, content including stock quotes may be prefetched in advance of these high access times, and stored on a local cache for the clients 120.  This example may be implemented by providing the analyzer function and cache outside any particular client system.  As such, when the clients 120 request content that has already been prefetched, the client(s) 120 are provided with the corresponding content which has already been prefetched, making the content available to the clients 120 much faster than if the clients 120 had to request that same content from the remote site [as
identifying a plurality of search result Uniform Resource Locators (URLs) (e.g. web sites) based on a search query received from a client (e.g. a client);
initiating a request (e.g. a request) for content to at least one of the plurality of search result URLs (e.g. web sites);
retrieving content (e.g. content) received in response to the request and classifying the retrieved content to identify at least a portion of the retrieved content that is generated specific to the client (e.g. requested content);
caching (e.g. cache) the retrieved content, the cached content (e.g. related content) excluding the portion of the retrieved content that is generated specific to the client (e.g. requested content);
receiving a request from the client for the at least one of the plurality of search result URLs;
generating a response to the request based on the cached content and storing the cached content after generating the response (e.g. The system also includes a cache to store prefetched related content from the remote source based on the identified usage); and
responsive to receiving a request from a different client (e.g. clients 120) for the at least one of the plurality of search result URLs, transmitting a response to the different client that includes at least a portion of the cached content]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Bedrax-Weiss and Graham, to provide stronger solution as more applications are modeled to rely on services hosted within the internet (Graham [0004]). 
12.	With respect to claim 2,
	Bedrax-Weiss further discloses wherein initiating the request for content to at least one of the plurality of search result URLs comprises initiating requests for content to two or more of the plurality of search result URLs (Bedrax-Weiss col. 3 lines 26-39, col. 5 line 61 – col. 7 line 29 and Fig. 5 e.g. links).
13.	With respect to claim 4,
	Bedrax-Weiss further discloses causing output, at the client, of a search result page comprising hyperlinks to the plurality of search result URLs (Bedrax-Weiss col. 3 lines 26-39, col. 5 line 61 – col. 7 line 29 and Fig. 5 e.g. links).
14.	With respect to claim 6,
	Bedrax-Weiss further discloses wherein initiating the request for content to the at least one of the plurality of search result URLs is performed before causing output of the search result page (Bedrax-Weiss col. 3 lines 26-39, col. 5 line 61 – col. 7 line 29 and Fig. 5 e.g. (41) In an implementation consistent with the principles of the invention, the search results include links to documents (e.g., web pages) and possibly a textual description of the links.  In another implementation, the search results include links to directory nodes within a hierarchical directory and possibly textual descriptions for the directory nodes.  In other implementations, the search results include a combination of these links and/or other types of information).
15.	With respect to claim 7,
	Bedrax-Weiss further discloses wherein the search query comprises:
a text search query defined by user input at the client; and
context data defining one or more parameters of the client, wherein identifying the portion of the retrieved content that is generated specific to the client is performed based on the context data (Bedrax-Weiss col. 5 line 61 – col. 7 line 29 and Fig. 5 e.g. (36)   Exemplary Processing for Pre-Fetching Search Result Information  (37)    FIG. 5 is a flow chart of an exemplary process for pre-fetching search result information in an implementation consistent with the principles of the invention.  Processing may begin with a user submitting a search query via, for example, browser software application 420 (act 500).  In one implementation, the search query may include any suitable term, combination of terms, or phrases.  A phrase may be defined as a collection of two or more words (e.g., vacations in Hawaii) or a quoted phrase (i.e., two or more terms that are treated as a single unit (e.g., "vacations in Hawaii")).  Once received by browser software application 420, client 210 may submit or otherwise transmit the search query to search engine 225 residing on server 220 (act 502)).
16.	With respect to claim 8,
	Bedrax-Weiss further discloses wherein generating the response to the request based on the cached content comprises identifying, in the cached content, a pointer to at least one content item stored in a data store separate from the cached content, and generating the response to the request comprises retrieving the at least one content item from the data store (Bedrax-Weiss col. 5 line 61 – col. 7 line 29 and Fig. 5 e.g. (36)   Exemplary Processing for Pre-Fetching Search Result Information  … the search results include links to documents (e.g., web pages) and possibly a textual description of the links).
17.	Claims 9-10, 12 and 14-16 are same as claims 1-2, 4 and 6-8 and are rejected for the same reasons as applied hereinabove.

18.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bedrax-Weiss in view of Graham, and further in view of London et al (U.S. 20010051927 A1 hereinafter, “London”).
19.	With respect to claim 3,
Although Bedrax-Weiss and Graham combination substantially teaches the claimed invention, they do not explicitly indicate separately caching the portion of the retrieved content that is generated specific to the client and, responsive to receiving a subsequent request for the at least one of the plurality of search result URLs from the client, transmitting a response to the client that includes at least a portion of the cached content and at least a portion of the separately cached content.
London teaches the limitations by stating separately caching the portion of the retrieved content that is generated specific to the client and, responsive to receiving a subsequent request for the at least one of the plurality of search result URLs from the client, transmitting a response to the client that includes at least a portion of the cached content and at least a portion of the separately cached content (London [0061] – [0067] and [0069] – [0074] e.g. [0062] The other parallel process running upon receipt of a browser request for an HTML page begins in a block 144 in which the local proxy program issues a GET request for the HTML page indicated in block 132.  The local proxy program then passes the HTML content for the web page that was requested, in a block 146.  In a block 148, the browser parses the HTML page for the data item URLs that are included therein and, in a block 150, the browser program requests the data item URLs.  A block 152 provides for the local proxy program to find the requested data URLs in the validation list that was assembled in a block 142.  A decision block 154 determines if the cached data are current by comparing the current time stamp for the requested data URLs in the validation list with those for the corresponding data items in the cache stored on the distributed memory media.  If the cached data are current, based upon the time stamps being equal, the local proxy program reads the content from the cache in a block 156 and in a block 158, passes the content to the browser program for display or other use.  The process then loops back to block 150 to process the next data URL requested by the browser and passed to the local proxy program in block 152.  [0063] If the data cache is not current, a block 160 provides that the local proxy program issues a GET request for the data item URL so that the data item will be loaded into the browser over the Internet (or other network) connection from the remote site at which it is stored instead of being loaded from the cache.  The local proxy program then passes the content that was obtained over the network connection to the browser program in a block 162 and returns to block 150 to process the next data item URL.  If the data item URLs that are being requested by the browser program are not stored on the distributed memory media, or if the assembled validation list is not completed and received from the data center in time, the steps in blocks 160 and 162 are carried out to obtain the requested data item through the network connection. [0069] Intelligent Prefetching [0070] The technique used for the Intelligent Prefetching in the present invention uses conventional browsing programs and conventional remote web servers on which web page content is stored.  However, the local proxy program installed by the present invention receives prefetch information from the data center to improve the performance of the browser program.  Details of the Intelligent Prefetching method are shown in FIG. 8.  [0071] In a block 300 in FIG. 8, the browser program requests a URL for a web page that is about to be loaded into the browser program.  A decision block 302 determines if the URL is already in a prefetch cache and if so, as indicated in a block 304, the local proxy program sends the data that are in the prefetch cache to the browser program, which can immediately load the data, since it has already been downloaded over the network.  Next, in a block 306, the local proxy sends the URL for the web page that is being loaded into the browser program to the data center [as separately caching the portion of the retrieved content that is generated specific to the client and, responsive to receiving a subsequent request for the at least one of the plurality of search result URLs from the client, transmitting a response to the client that includes at least a portion (e.g. URL) of the cached content (e.g. cached data - CD) and at least a portion (e.g. next URL) of the separately cached content (e.g. prefetch cache)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Bedrax-Weiss, Graham and London, to provide stronger solution as more applications are modeled to rely on services hosted within the internet (Graham [0004]). 
20.	Claim 11 is same as claim 3 and is rejected for the same reasons as applied hereinabove.

21.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bedrax-Weiss in view of Graham, and further in view of Carlson et al (U.S. 20090094417 A1 hereinafter, “Carlson”).
22.	With respect to claim 5,
Although Bedrax-Weiss and Graham combination substantially teaches the claimed invention, they do not explicitly indicate modifying one of the hyperlinks corresponding to the at least one of the plurality of search result URLs to indicate performance of caching the retrieved content.
Carlson teaches the limitations by stating modifying one of the hyperlinks corresponding to the at least one of the plurality of search result URLs to indicate performance of caching the retrieved content (Carlson [0043] – [0049] e.g. [0043] If WSP 400 determines that there are not any webpages that need to be prefetched, then WSP 400 proceeds to step 412.  If WSP 400 determines that there are webpages that need to be prefetched, then WSP 400 adds the prefetch tags to the HTML of the user-requested webpage (410).  WSP 400 can add the prefetch tags to the HTML hyperlink or to the webpage meta header.  An example of the addition of the prefetch tag to the HTML link element is: <head> <link rel="prefetch" href="/content/abc.html"> </head> [0044] <meta HTTP-EQUIV="Link" CONTENT="</content/abc.html&gt;; rel=prefetch">; referring to the instant applicant’s specification [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Bedrax-Weiss, Graham and Carlson, to provide stronger solution as more applications are modeled to rely on services hosted within the internet (Graham [0004]). 
23.	Claim 13 is same as claim 5 and is rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
24.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
25.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 9, 2022